Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
21, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 21, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00232-CV
____________
 
IN RE KEVIN McWILLIAMS, d/b/a 
McWILLIAMS MONUMENT COMPANY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 8, 2005, relator filed a petition for
writ of mandamus in this court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004-05); see also
Tex. R. App. P. 52.  In his petition, relator asked that we direct
the Honorable Kenneth Keeling, the presiding judge of the 278th District Court
in Grimes County, to set aside his nunc pro tunc order retaining the underlying
case on the docket.[1]  
Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 21, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost. 




[1]  The underlying
case is styled Carolyn Poret Stark v. Kevin McWilliams, d/b/a McWilliams
Monument Company, filed under cause number 29,305 in the 278th District
Court of Grimes County, Texas.